DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the RCE filed on 06/15/2020.
3.	Status of Claims: Claims 1-41 are pending in this Office Action.
4.	Claim 2 has been amended.
5.	No Claims have been added or cancelled.
6.	This action is made Non-Final.

Continued Examination under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2020 has been entered.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

	Claims 1, 3, 6-8, 26-33 and 38-41 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zillner et al (US 2012/0330974 A1).

11.	Regarding claim 1, Zillner teaches an apparatus for use in generating a mapping using ontologies, the apparatus including at least one electronic processing device (see [0136], “Embodiments can be implemented in computing hardware (computing apparatus) and/or software, including but not limited to any computer that can store, retrieve, process and/or output data and/or communicate with other computers”) that: 
Determines ontologies having respective ontology terms ([0016], [0032] and FIG. 1 discloses two ontologies, a source ontology O1 (Such Redlex) including a plurality of structured information entities aligned with a target ontology O2 (Such FMA) including a plurality of structured information entities, see [0034], “FMA is the most comprehensive machine-processable resource on human anatomy.  It covers 71,202 distinct anatomical concepts and about 1.5 million relation instances from 170 relation types. FMA provides synonym information, for example the synonyms Neuraxis and Central nervous system” see also [0035], “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information.  Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques” See also [0111], identify ontology concepts that contain antonym terms. See also [0049], [0061], [0082]); 
Determines a group of ontology terms from at least one of the ontologies (see [0049], “long multi-word terms” [0104], “multi-word expressions of the source ontology”, [0045]-[0046], “medical ontologies have extensive is-a hierarchies up to ten thousands of classes (groups)” Or [0034]-[0035], “Radlex (one ontology) contains more than 30000 domain related terms (group of ontology terms)”); 
determines alignment between ontology terms in the ontologies for at least some of the group of ontology terms, the alignment being determined at least partially in accordance with an ontology term meaning of the ontology terms (see Fig 1, [0005[, “identifying equivalent concepts across multiple ontologies.  Ontology alignment, also referred to as ontology matching or ontology mapping, is the process of determining correspondences between related or equal concepts of disparate ontologies.  These concepts are then made compatible with each other through meaningful relationships” see also [0034], “FMA provides synonym information, for example the synonyms Neuraxis and Central nervous system”, [0035], “Synonym information is partially indicated, such as Schatzki ring and Lower esophageal mucosal ring”, see also [0061], “exploit the implicit semantics for identifying automatically ontology alignment correspondences”); and 
Generates a mapping in accordance with the alignment (see [0005], “Ontology alignment, also referred to as ontology matching or ontology mapping, is the process of determining correspondences between related or equal concepts of disparate ontologies.  These concepts are then made compatible with each other through meaningful l relationships” [0009], “an information retrieval is applied in order to discover relationships between a first ontology and a second ontology by applying an indexed ontology concept to the first ontology and by matching the relationships against search queries being concepts of the second ontology”, [0037], “Ontology mapping helps to find semantically related entities of different ontologies.  The mapped correspondences can then be used for required tasks over heterogeneous data resources such as semantic search, reasoning, visualization, etc”); 
Wherein the ontology term meaning is determined by comparing an ontology term with a number of potential ontology terms and generating a matching score for the results of each comparison, the ontology term meaning determining the matching score (see claim 1, “evaluating an ontology alignment by rating a relevance of at least one of the plurality of correspondences resulting from said ontology alignment, the relevance being determined by the degree of relatedness of the information entities being provided by said correspondence”). 
12.	Regarding claim 3, Zillner teaches the invention as claimed in claim 1 above and further teaches wherein the mapping is at least one of: a merged ontology; and an alignment index (see [0005], [0009], [0037] and [0057]). 
13.	Regarding claim 6, Zillner teaches the invention as claimed in claim 1 above and further teaches wherein the mapping is for use in transferring content from a source data store having a source data structure including a number of source data fields to a target data store having a target data structure including a number of target data fields, wherein the ontologies are associated with the source data structure and the target data structure and wherein the electronic processing device transfers content between the source data fields and target data fields using the mapping (see [0032], “IG. 1 shows a source ontology O1 including a plurality of structured information entities and a target ontology O2 including a plurality of structured information entities.  The information entities are depicted by single dots without any reference sign in the drawing.  Information entities of the source ontology O1 are assigned to information entities of the target ontology O2 by means of correspondences C”). 14.	Regarding claim 7, Zillner teaches the invention as claimed in claim 6 above and further teaches wherein the ontologies include a source ontology associated with the source data structure and a target ontology associated with the target data structure (see [0015], “IG. 1 shows a source ontology aligned with a target ontology by means of correspondences”, [0016]-[0019]). 15.	Regarding claim 8, Zillner teaches the invention as claimed in claim 7 above and further teaches wherein the source and target ontologies are putative ontologies and the source and target ontologies are mapped to one or more formalized ontologies ([0002], [0005], [0009], [0045]-[0046]). 
16.	Regarding claim 26, Zillner teaches the invention as claimed in claim 1 above and further teaches wherein the electronic processing device: compares an ontology term to a number of potential ontology term meanings; and selects one of the potential ontology term meanings as the ontology term meaning in accordance with the results of the comparison (see [0057], Every found match is treated as evidence of a correspondence). 17.	Regarding claim 27, Zillner teaches the invention as claimed in claim 26 above and further teaches wherein the electronic processing device, determines if a potential ontology term meaning is at least one of: a synonym; an antonym; a meronym; a superclass; and a subclass (see [0108]-[0109], “Filtering functions aim to avoid incorrect mappings.  An implementation of filtering functions will, therefore, lead to improved precision values.  Two different filtering functions, namely an antonym filtering function and a hypernym filtering function”[0129], “the inventor have applied the antonym filtering function … in combination with the trigram mapping function … which yields again a mapping function ….”, see also [0034]-[0035]). 18.	Regarding claim 28, Zillner teaches the invention as claimed in claim 26 above and further teaches wherein the electronic processing device stores an indication of the ontology term meaning in an index, the indication including at least one of: an identifier indicative of a defined meaning; and a list of equivalent meanings (see [0085], “However, Radlex and FMA concepts follow a similar linguistic structure that provides guidance in identifying the most meaningful terms (an identifier indicative of a defined meaning) of the multi-term expressions.  Medical concepts consist of a noun or compound noun, e.g., lymph node that is often described in more detail by a list of accompanying adjectives, e.g. right lower paratracheal.  The adjective which is adjacent to the head noun is more discriminative than the remaining adjectives”, see also [0016]). 
19.	Regarding claim 29, Zillner teaches the invention as claimed in claim 1 above and further teaches wherein the electronic processing device, determines an alignment between ontology terms by: comparing ontology term meanings of a number of ontology terms; generating a matching score for the results of each comparison; and determining an alignment in accordance with matching scores (see rejection for claim 1). 20.	Regarding claim 30, Zillner teaches the invention as claimed in claim 9 above and further teaches wherein the electronic processing device, further determines the alignment based on at least one of: relationships between ontology terms; and data properties of the ontology terms (see rejection for claim 1). 21.	Regarding claim 31, Zillner teaches the invention as claimed in claim 29 above and further teaches wherein the electronic processing device: determines relationships between source ontology terms in a source ontology; determines relationships between the target ontology terms in a target ontology; compares the relationships; and determines the alignment in accordance with the results of the comparison (see rejection of claim 1 and [0057]). 22.	Regarding claim 32, Zillner teaches the invention as claimed in claim 29 above and further teaches wherein the electronic processing device, determines alignment between one or more source ontology terms from a source ontology and one or more target ontology terms from a target ontology (see Zillner, [0016], claim 1). 23.	Regarding claim 33, Zillner teaches the invention as claimed in claim 1 above and further teaches wherein the electronic processing device, determines the group of ontology terms by: determining selected ontology terms; and determining the group of ontology terms at least partially in accordance with the selected ontology terms and relationships between the selected ontology terms (see [0034]-[0035], FMA and Radlex). 24.	Regarding claim 38, Zillner teaches the invention as claimed in claim 1 above and further teaches wherein the apparatus includes: an indexer module that generates an index indicative of ontology terms in an ontology; a browser module that enables browsing of ontology terms in an ontology and generates code embodying at least part of the ontology thereby allowing a user to interact with data stored in a data structure in accordance with the ontology; an aligner module that determines alignment between ontology terms different ontologies; a pruner module that determines a group of ontology terms within at least one ontology at least in part using relationships between the ontology terms; and a semantic matcher module that identifies ontology term meanings (see [0136], “Embodiments can be implemented in computing hardware (computing apparatus) and/or software, including but not limited to any computer that can store, retrieve, process and/or output data and/or communicate with other computers”).  25.	Regarding claim 39, this claim recites same method of claim 1 and is rejected under the same rationale as claim 1.
26.	Regarding claim 40 and 41, those claims recite product produced by the apparatus of claim 1 and are rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

29. Claims 4, 5, 9-11, 14, 15 and 20-25 are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Miranker et al (US 20150269223 A1).

30.         Regarding claim 4, Zillner teaches the invention as claimed in claim 1 above, but did not specifically teaches wherein the ontologies include: a putative ontology; and a formalized ontology.
However Miranker teaches wherein the ontologies include: a putative ontology; and a formalized ontology ([0045], “A putative ontology would be any syntactic transformation of a data source schema to an ontology”, [0047], “generate a putative ontology based on the SQL-DDL of the input schema”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Miranker’s system into Zillner’s and by incorporating Miranker into Zillner because both system are related to document processing would integrate the relational databases into a semantic web framework utilizing a simple mapping process and the SQL query optimizer present in the SQL database engine (Miranker, [0005]).
31.         Regarding claim 5, Zillner and Miranker teaches the invention as claimed in claim 5 above, and further Miranker teaches wherein the electronic processing device generates a mapping to map a putative ontology to a formalized ontology ([0005], [0007], [0042], and [0045]). 

32.         Regarding claim 9, Zillner teaches the invention as claimed in claim 1 above, but did not specifically teaches wherein the electronic processing device determines an ontology by: generating a putative ontology; and selecting one of a number of existing ontologies.
However Miranker teaches wherein the electronic processing device determines an ontology by: generating a putative ontology; and selecting one of a number of existing ontologies ([0045], “A putative ontology would be any syntactic transformation of a data source schema to an ontology”, [0047], “generate a putative ontology based on the SQL-DDL of the input schema”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Miranker’s system into Zillner’s and by incorporating Miranker into Zillner because both system are related to document processing would integrate the relational databases into a semantic web framework utilizing a simple mapping process and the SQL query optimizer present in the SQL database engine (Miranker, [0005]).
33.         Regarding claim 10, Zillner and Miranker teaches the invention as claimed in claim 9 above, and further Miranker teaches wherein the electronic processing device selects an ontology using at least one of: metadata associated with a data structure; and data fields of a data structure ([0009], Fig 3, data filed associated with data structure (tables) and Fig 15, [0050]). 34.         Regarding claim 11, Zillner and Miranker teaches the invention as claimed in claim 10 above, and further Zillner teaches wherein the electronic processing device selects one of a number of existing ontologies by: comparing data fields to ontology terms of a number of existing ontologies; and selecting one of the number of existing ontologies in accordance with the results of the comparison (see [0006], [0037], and [0123], see also [0034]-[0035]). 

35.         Regarding claim 14, Zillner and Miranker teaches the invention as claimed in claim 10 above, and further Miranker teaches wherein the electronic processing device generates relationships between ontology terms using a table structure defined by the database schema ([0009], RDF schema and also Fig 7). 
36.         Regarding claim 15, Zillner and Miranker teaches the invention as claimed in claim 9 above, and further Miranker teaches wherein the putative ontology includes: classes corresponding to ontology terms; data properties for at least some of the classes; and object properties defining relationships between classes (see Fig 3, [0051], see also Fig 17). 37.         Regarding claim 20, Zillner teaches the invention as claimed in claim 1 above, but did not specifically teaches wherein the electronic processing device: displays an indication of one or more ontology terms in an ontology; identifies at least one ontology term in response to user input commands; and displays details of at least one of: at least one identified ontology term; and data properties associated with the at least one identified ontology term.
However Miranker teaches wherein the electronic processing device: displays an indication of one or more ontology terms in an ontology; identifies at least one ontology term in response to user input commands; and displays details of at least one of: at least one identified ontology term; and data properties associated with the at least one identified ontology term (see [0012], [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Miranker’s system into Zillner’s and by incorporating Miranker into Zillner because both system are related to document processing would integrate the relational databases into a semantic web framework utilizing a simple mapping process and the SQL query optimizer present in the SQL database engine (Miranker, [0005]).
38.         Regarding claim 21, Zillner and Miranker teaches the invention as claimed in claim 20 above, and further Miranker teaches wherein the electronic processing device determines the indication of the one or more ontology terms using an index ([0015]). 39.         Regarding claim 22, Zillner and Miranker teaches the invention as claimed in claim 20 above, and further Miranker teaches wherein the electronic processing device: determines user selected ontology terms and corresponding user selected data properties in response to user input commands; and generates executable code in accordance with the user selected ontology terms and corresponding user selected data properties, the executable code, when executed on a computer system, causes the computer system to display a user interface for allowing a user to interact with content stored in a data store having a data structure, the content being stored in data fields corresponding to the user selected ontology terms ([0065], [0067]). 40.         Regarding claim 23, Zillner and Miranker teaches the invention as claimed in claim 22 above, and further Miranker teaches wherein the executable code causes the computer system to generate queries for interacting with data stored in a source or target data structure in accordance with a source or target ontology ([0042]-[0044], [0048], claim 1). 41.         Regarding claim 24, Zillner and Miranker teaches the invention as claimed in claim 22 above, and further Miranker teaches wherein the executable code causes the computer system to generate queries in accordance with at least one of data properties and relationships between the user selected ontology terms of an ontology ([0042]-[0044], [0048], claim 1).  42.         Regarding claim 25, Zillner and Miranker teaches the invention as claimed in claim 22 above, and further Miranker teaches wherein the executable code causes the computer system to: display an indication of one or more ontology terms; determine selection of at least one ontology term in response to user input commands; and query data stored in a data field associated with the selected ontology term ([0042]-[0044], [0048], claim 1). 
43. Claims 2 and 16-19 are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Salkeld et al (US 8332434 B2).

44.         Regarding claim 2, Zillner teaches the invention as claimed in claim 1 above, but did not specifically teaches wherein the ontology term meaning is converted to a set of RDF triples and that set of RDF triples is compared with a set of other RDF triples for potential ontology terms and generating the matching score for the comparison, the matching score determining the nature of a relationship between the ontology term meanings, thereby enabling semantic matching between the terms.
However Salkeld teaches wherein the ontology term meaning is converted to a set of RDF triples and that set of RDF triples is compared with a set of other RDF triples for potential ontology terms and generating the matching score for the comparison, the matching score determining the nature of a relationship between the ontology term meanings, thereby enabling semantic matching between the terms (see Abstract and the ranking formula at col 9, lines 57-67 and col 10, lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Salkeld’s system into Zillner’s and by incorporating Salkeld into Zillner because both system are related to document processing would find appropriate semantic web ontology terms from words (Salkeld).

45.	Regarding claim 16, Zillner teaches the invention as claimed in claim 1 above and further implicitly teaches wherein the electronic processing device: determines an index for at least one ontology, the index including an indication of the ontology terms of the at least one ontology; and uses the index to determine: the group of ontology terms; and alignment between ontology terms (see [0009], [0057], “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered.  Thereby FMA ontology concepts are treated as documents.  These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy.  The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine.  Every found match is treated as evidence of a correspondence.”). 
However Salkeld explicitly teaches wherein the electronic processing device: determines an index for at least one ontology, the index including an indication of the ontology terms of the at least one ontology; and uses the index to determine: the group of ontology terms; and alignment between ontology terms (col 6, lines 4-26 and col 7, lines 44-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Salkeld’s system into Zillner’s and by incorporating Salkeld into Zillner because both system are related to document processing would find appropriate semantic web ontology terms from words (Salkeld).

46.         Regarding claim 17, Zillner and Salkeld teaches the invention as claimed in claim 16 above, and further Salkeld teaches wherein, for each ontology term, the index includes an indication of: an ontology term meaning; and an ontology term type (col 6, lines 4-20 & lines 55-61, definition 3). 47.         Regarding claim 18, Zillner and Salkeld teaches the invention as claimed in claim 16 above, and further Salkeld teaches wherein the electronic processing device generates an index by, for each ontology term: identifying an ontology term name; identifying an ontology term type; identifying an ontology meaning of each ontology term using a semantic matching process; and creating an index entry including an indication of the ontology term name, the ontology term type and the ontology term meaning (col 6, lines 4-20 & lines 55-61, definition 3. See also, Col 9, lines 15-19: 'As discussed above, the term list generated for each input word based on the term index is a global semantically-related term list. The global term list generated for each input word may be provided prior to, as part of or after operation 305. And col 6, lines 4-26). 48.         Regarding claim 19, Zillner and Salkeld teaches the invention as claimed in claim 16 above, and further Salkeld teaches wherein the electronic processing device generates a single index for multiple ontologies and wherein the index entry includes an indication of the ontology associated with the ontology term meaning (col 6, lines 4-20 & lines 55-61, definition 3. See also, Col 9, lines 15-19: 'As discussed above, the term list generated for each input word based on the term index is a global semantically-related term list. The global term list generated for each input word may be provided prior to, as part of or after operation 305. And col 6, lines 4-26).
49. Claims 34-37  are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of He et al (US 2013/0018828 A1).

50.         Regarding claim 34, Zillner teaches the invention as claimed in claim 33 above, but did not specifically teaches wherein the electronic processing device, determines related ontology terms by: for each selected ontology term, identifying ontology terms within a defined relationship path length for each of a number of different types of relationship; and adding the identified ontology terms to the group of ontology terms.
However He teaches wherein the electronic processing device, determines related ontology terms by: for each selected ontology term, identifying ontology terms within a defined relationship path length for each of a number of different types of relationship; and adding the identified ontology terms to the group of ontology terms ([0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in He’s system into Zillner’s and by incorporating He into Zillner because both system are related to document processing a would automatically labeling text documents using ontologies (He).

51.         Regarding claim 35, Zillner and He teaches the invention as claimed in claim 34 above, and further He teaches wherein the electronic processing device repeatedly adds identified ontology terms until all the selected ontology terms are connected by relationships ([0024]).  52.         Regarding claim 36, Zillner and He teaches the invention as claimed in claim 33 above, and further He teaches wherein the electronic processing device uses a different relationship path length for different types of relationship ([0024]).  53.         Regarding claim 37, Zillner and He teaches the invention as claimed in claim 36 above, and further He teaches wherein the electronic processing device determines a relationship path length in accordance with user input commands ([0024]).  
54. Claims a2 and 13 are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Miranker et al (US 20150269223 A1) as claimed in claim 9 above and further in view of Kim et al (US 20100030767 A1).

55.         Regarding claim 12, Zillner and Miranker teaches the invention as claimed in claim 9 above, Miranker further teach wherein the electronic processing device generates a putative ontology from a database schema ([0045], “A putative ontology would be any syntactic transformation of a data source schema to an ontology”, [0047], “generate a putative ontology based on the SQL-DDL of the input schema”) by: identifying tables in the schema ([0009], [0047] and Fig 15, [0050]); creating an ontology term corresponding to each table ([0045], Fig 15, [0050] and Fig 16, Resulting transform to an OWL Putative Ontology).
Zillner and Miranker did not specifically teach identifying at least one bill of material table; and creating an ontology term corresponding to each entry in the bill of materials table.
However Kim teaches identifying at least one bill of material table; and creating an ontology term corresponding to each entry in the bill of materials table ([0005]-[0007], [0041] and [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kim’s system into Zillner and Miranker combined system and by incorporating Kim into Zillner and Miranker combined system because all system are related to document processing would present to a user with a unified bill of material from a plurality of bills of materials respectively stored in multiple databases.

56.         Regarding claim 13, Zillner and Miranker teaches the invention as claimed in claim 10 above, Zillner and Miranker did not specifically teach wherein the electronic processing device generates a putative ontology from a database schema by: displaying an indication of the ontology term corresponding to each entry in the bill of materials table; and adding the ontology term to the putative ontology in response to user input commands.
However Kim teaches wherein the electronic processing device generates a putative ontology from a database schema by: displaying an indication of the ontology term corresponding to each entry in the bill of materials table; and adding the ontology term to the putative ontology in response to user input commands ([0005]-[0007], [0041] and [0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kim’s system into Zillner and Miranker combined system and by incorporating Kim into Zillner and Miranker combined system because all system are related to document processing would present to a user with a unified bill of material from a plurality of bills of materials respectively stored in multiple databases.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169